Citation Nr: 1630270	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  06-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.

This matter was last before the Board in a November 2015 decision wherein the Board remanded it for new development to include having a VA examiner provide an opinion as to whether the Veteran's GERD was aggravated beyond its normal course by service-connected diabetes mellitus type II.  Pursuant to this remand, the RO via the Appeals Management Center (AMC) in Washington, D.C. sent the Veteran's claims file to a VA examiner, who provided an opinion dated in December 2015 regarding the etiology of the GERD.  Thereafter, the Veteran's claim was returned to the Board for its adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Veteran's claim can be adjudicated, the Board must remand the claim for another VA opinion that fully considers whether the Veteran's GERD was aggravated by his service-connected diabetes mellitus type II.  In the December 2015 VA examination, the examiner opined that it was less likely than not that the GERD was proximately due to diabetes mellitus type II.  The only rationale given was that the Veteran was diagnosed with GERD in 1996 while he was diagnosed with diabetes mellitus type II in 2005.  With regards to the query as to whether the GERD was aggravated by diabetes mellitus type II, the examiner opined that it was less likely than not that the GERD was aggravated beyond its normal course by diabetes.  However, as a rationale, the examiner confusingly discussed the fact that the Veteran's diabetes was not aggravated or worsened by his GERD since the diabetes has been under good control as evidenced by test results even before the Veteran's surgery for esophageal dysplasia.  This rationale clearly does not pertain to the query asked of the examiner pursuant to the Board's November 2015 remand, that is, why the examiner believes that it is less likely than not that the GERD was aggravated beyond its normal course by diabetes mellitus type II.  The claim must again be remanded in order to afford the Veteran an addendum opinion regarding whether the GERD was aggravated beyond its normal course by service-connected diabetes mellitus type II. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's file to the VA examiner who previously furnished the December 2015 opinion, or to another VA examiner if that examiner is unavailable, to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD is proximately due to, or aggravated by, diabetes mellitus, type II.  

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability. 

If the opinion is that the service-connected diabetes mellitus, type II disability aggravated the GERD, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 
A complete rationale for all opinions must be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could response given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the provider does not have the necessary knowledge or training. 

2.  After completing the above action the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




